                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


MELVIN HIGGINS                                )
                                              )
                       Appellant,             )
                                              )
v.                                            )      JUDGMENT
                                              )
                                              )      No. 5:20-CV-156-FL
JOHN F. LOGAN,                                )
                       Appellee.              )


Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of appeal from an order of the United States Bankruptcy Court for the Eastern District
of North Carolina.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
March 1, 2021 , that the judgment of the bankruptcy court is AFFIRMED.

This Judgment Filed and Entered on March 1, 2021, and Copies To:
Elizabeth Brooks Scherer (via CM/ECF Notice of Electronic Filing)
Travis Philip Sasser (via CM/ECF Notice of Electronic Filing)
Stephen Troy Staley / Michael Brandon Burnett (via CM/ECF Notice of Electronic Filing)


March 1, 2021                         PETER A. MOORE, JR., CLERK
                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk




           Case 5:20-cv-00156-FL Document 19 Filed 03/01/21 Page 1 of 1
